Name: 2008/428/EC: Commission Decision of 9Ã June 2008 establishing the CommunityÃ¢ s financial contribution to the expenditure incurred in the context of the emergency measures taken to combat Newcastle disease in the United Kingdom in 2005 (notified under document number C(2008) 2411)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  agricultural activity;  EU finance
 Date Published: 2008-06-10

 10.6.2008 EN Official Journal of the European Union L 150/39 COMMISSION DECISION of 9 June 2008 establishing the Communitys financial contribution to the expenditure incurred in the context of the emergency measures taken to combat Newcastle disease in the United Kingdom in 2005 (notified under document number C(2008) 2411) (Only the English text is authentic) (2008/428/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 3(3) and 4(2) thereof, Whereas: (1) Outbreaks of Newcastle disease occurred in the United Kingdom in 2005. The emergence of that disease presented a serious risk to the Communitys livestock population. (2) In order to prevent the spread of the disease and to help eradicate it as quickly as possible, the Community should contribute financially towards the eligible expenditure incurred by the Member State under the emergency measures taken to combat the disease, as provided for in Decision 90/424/EEC. (3) Commission Decision 2006/602/EC of 6 September 2006 concerning a financial contribution by the Community in the context of emergency measures taken to combat Newcastle disease in the United Kingdom in 2005 (2) granted a financial contribution at the rate of 50 % of the expenditure eligible for Community funding for the implementation of the measures taken to combat this outbreak. (4) Pursuant to that Decision, the Community financial contribution is to be paid on the basis of the request submitted by the United Kingdom on 11 June 2007 and supporting documents set out in Article 7 of Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (3). (5) In view of those considerations, the total amount of the Communitys financial contribution to the eligible expenditure incurred associated with the eradication of Newcastle disease in the United Kingdom in 2005 should now be fixed. (6) The results of the inspections carried out by the Commission in compliance with the Community veterinary rules and the conditions for granting Community financial contributions mean the entire amount of the expenditure submitted cannot be recognised as eligible. (7) The Commissions observations, method of calculating the eligible expenditure and final conclusions were communicated to the United Kingdom in a letter dated 21 December 2007. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The total Community financial contribution towards the expenditure associated with eradicating Newcastle disease in the United Kingdom in 2005 pursuant to Decision 2006/602/EC is fixed at EUR 75 958,12. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 9 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 246, 8.9.2006, p. 7. (3) OJ L 55, 1.3.2005, p. 12.